Exhibit 10.3

FINANCIAL ENGINES 2014 EXECUTIVE CASH INCENTIVE PLAN

1. Purpose.

The purpose of the 2014 Executive Cash Incentive Plan (the “Plan”) is to provide
a link between compensation and performance, to motivate participants to achieve
corporate performance objectives, and to attract, motivate and reward the
individuals who are part of the senior executive staff of Financial Engines,
Inc. (the “Company”) as designated by the Chief Executive Officer (collectively,
the “Executives”). Under the Plan, an Executive may be awarded for each fiscal
year of the Company, or a portion thereof, a performance bonus, described in
Section 4 hereof, which is intended to constitute “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”). No bonuses shall be payable under this Plan
unless and until the Plan is approved by the Company’s stockholders.

2. Eligibility.

In addition to the Chief Executive Officer (“CEO”), those individuals who are
part of the senior executive staff as designated by the CEO, at the CEO’s
discretion, shall be eligible to participate in the Plan. No person is
automatically entitled to participate in the Plan in any fiscal year, or portion
thereof. Participation in the Plan during any fiscal year, or portion thereof,
does not entitle a participant to participate in the Plan or any similar plan in
the future.

3. Administration of the Plan.

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) which shall consist of
at least two independent directors of the Company who satisfy the requirements
of Section 162(m) of the Code. The Compensation Committee shall have the sole
discretion and authority to:

 

  (i) administer and interpret the Plan in accordance with Section 162(m) of the
Code as appropriate;

 

  (ii) prescribe the terms and conditions of any awards granted under the Plan;

 

  (ii) adopt rules and guidelines for the administration of the Plan that are
consistent with the Plan; and

 

  (iii) interpret, amend or revoke any such rules and guidelines.

The decisions of the Compensation Committee shall in every case be final and
binding on all persons having an interest in the Plan.

4. Performance Bonus Amounts.

For each fiscal year, the performance bonus amount payable to each Executive
under this Section 4 is intended to constitute performance-based compensation
for purposes of Section 162(m) of the Code and shall be based on a target bonus,
in turn based on one or more relevant performance criteria and the extent to
which targets identified for such criteria are realized. The Compensation
Committee shall, for each fiscal year, approve the target bonus amount for each
Executive, the relevant performance criteria, the respective targets for such
criteria, and the bonus amounts payable depending upon if and the extent to
which such targets are realized, in accordance with the following rules:

(i) The relevant performance criteria shall include (a) cash flow, (b) earnings
per share, (c) adjusted earnings per share (adjusted net income divided by the
weighted average of dilutive common share equivalents outstanding), (d) earnings
before interest, taxes, depreciation and amortization (“EBITDA”), (e) adjusted

 

1



--------------------------------------------------------------------------------

EBITDA (net income before interest, taxes, depreciation, and amortization
(internal use software, direct response advertising, and commissions), and
non-cash stock-based compensation expense, (f) EBITDA margin (EBITDA/total
revenue), (g) adjusted EBITDA margin (adjusted EBITDA/total revenue) (h) income
or net income, (i) adjusted net income (net income before non-cash stock-based
compensation expense, net of tax and other specified items), (j) return on
equity, (k) total stockholder return, (l) share price performance, (m) return on
capital, (n) return on assets or net assets, (o) revenue, (p) operating income
or net operating income, (q) operating profit or net operating profit,
(r) operating margin or profit margin, (s) return on operating revenue,
(t) return on invested capital, (u) market segment shares, (v) costs,
(w) expenses, (x) regulatory body approval (including without limitation for
commercialization of a product), (y) implementation or completion of critical
projects, (z) management fee run rate (“MFRR”) (annualized fees which would be
generated from managed or advised assets or from financial planning services
over the following twelve months or other specified period, including those
generated from enrollees into the professional management program, but excluding
platform fees, set up fees and consulting fees), (aa) market adjusted MFRR, (bb)
new MFRR, (cc) net new MFRR (new MFRR net of voluntary cancellations), (dd)
assets under management, (ee) asset retention rates, (ff) sales or other
contract revenue, (gg) number of media impressions, (hh) customer satisfaction,
(ii) economic value added measurements, (jj) sales pipeline, or (kk) employee
turnover, any of which may be measured either individually, alternatively or in
any combination, applied to either the individual, the Company as a whole or to
a business unit or subsidiary of the Company, either individually, alternatively
or in any combination, and measured either annually or cumulatively over a
period of years, or on the basis of any other specified period, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group or index, and subject to specified adjustments, in
each case as specified by the Committee when it identifies the selected
performance criteria.

(ii) Unless specified otherwise by the Compensation Committee at the time the
performance goals are established or otherwise within the time limit prescribed
by Section 162(m) of the Code, the Compensation Committee shall appropriately
adjust the method of evaluating performance under a performance criterion for a
performance period as follows: (i) to exclude asset write-downs, (ii) to exclude
litigation or claim judgments or settlements, (iii) to exclude the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) to exclude accruals for reorganization and
restructuring programs, (v) to exclude any extraordinary nonrecurring items as
determined under generally accepted accounting principles and/or described in
managements’ discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year, (vi) to exclude the dilutive and/or accretive effects of
acquisitions or joint ventures, (vii) to assume that any business divested by
the Company achieved performance objectives at targeted levels during the
balance of a performance period following such divestiture, (viii) to exclude
the effect of any change in the outstanding shares of common stock of the
Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common stockholders other than regular cash dividends, (ix) to exclude the
effects of stock based compensation; and (x) to exclude costs incurred in
connection with potential acquisitions or divestitures that are required to be
expensed under generally accepted accounting principles, in each case in
compliance with Section 162(m).

(iii) As determined by the Compensation Committee, any given performance
criterion may be measured over all or part of the fiscal year. If for a fiscal
year the Compensation Committee determines to use only performance criteria
measurable over the entire fiscal year, then it must identify in writing within
ninety (90) days after the beginning of the fiscal year the target bonus, and
the selected performance criteria and targets. If for any fiscal year the
Compensation Committee determines to use at least one performance criterion to
be measured over less than the entire fiscal year, then the performance bonus
for the fiscal year shall be the bonus calculated for such short performance
period or, if more than one performance period per fiscal year is involved, then
the sum of the bonuses calculated separately for each short performance period
ending with or within the fiscal year. In that case, on or before the date which
represents 25% of the total number of days in such short performance period, the
Compensation Committee shall identify in writing the target bonus, the selected
performance criteria, and the targets applicable to such period.

 

2



--------------------------------------------------------------------------------

(v) The Compensation Committee may in its discretion direct that any performance
bonus be reduced below the amount as calculated above. Further, the Compensation
Committee may in its discretion increase the amount of compensation otherwise
payable to any Executive upon satisfaction of the designated targets if such
Executive would not be covered by Section 162(m) of the Code. Notwithstanding
the foregoing, the maximum aggregate amount payable under this Plan to any
Executive for any fiscal year as a performance bonus shall be $5,000,000.

5. The Payment of Bonuses.

No later than two and one-half months following the completion of the fiscal
year, and prior to payment of the bonus, the Compensation Committee shall
determine and certify in writing the extent to which the performance criteria
and targets have been satisfied as required by Section 162(m) of the Code for
the fiscal year (or for any short performance periods ending with or within such
year). Bonuses shall be paid as soon as practicable following the end of such
year or short performance period, as the case may be, and such certification,
and in no event later than two and one-half months following the completion of
the fiscal year.

6. Termination of Employment.

Termination of employment with the Company or its subsidiaries prior to the end
of the fiscal year (or for short performance period ending with or within such
year) for any reason (whether voluntary or involuntary) shall result in
forfeiture of all opportunity to receive an award under the Plan for that fiscal
year (or short performance period), provided that the Compensation Committee
shall have discretion to provide for payment of a pro rata portion of any
otherwise earned award (based on the number of days employed during the fiscal
year or short performance period) in appropriate circumstances.

7. Amendment and Termination.

The Compensation Committee may terminate the Plan at any time, for any and no
reason, and may also amend the Plan in order to reduce the amount of any
Executive’s bonus payments at any time, for any or no reason.

8. Section 409A of the Code.

To the extent applicable, it is intended that this Plan and any awards granted
hereunder either be exempt from the requirements of, or else comply with the
requirements of, Section 409A of the Code and any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Any provision that would cause any
award granted hereunder to incur additional taxes under Section 409A of the Code
shall have no force or effect until amended to comply with Section 409A of the
Code, which amendment may be retroactive to the extent permitted by Section 409A
of the Code.

9. Recoupment.

Notwithstanding any other provision herein, any recoupment or “clawback”
policies adopted by the Compensation Committee pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law shall apply to the awards granted hereunder to the extent the Compensation
Committee provides at the time the policy is adopted.

10. No Right to Employment, Reelection or Continued Service.

Nothing in this Plan or a bonus granted hereunder shall interfere with or limit
in any way the right of the Company to terminate any participant’s employment,
service on the Board of Directors or service for the Company or any subsidiary
thereof at any time or for any reason not prohibited by law, nor shall this Plan
or a bonus granted hereunder itself confer upon any participant any right to
continue his or her employment or service for any specified period of time.
Neither a bonus awarded hereunder nor any benefits arising under this Plan shall
constitute an employment contract with the Company.

 

3



--------------------------------------------------------------------------------

11. Unfunded Plan.

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their bonus awards, if
any. If the Compensation Committee or the Company chooses to set aside funds in
a trust or otherwise for the payment of bonuses under the Plan, such funds shall
at all times be subject to the claims of the creditors of the Company in the
event of its bankruptcy or insolvency.

 

4